Citation Nr: 1118817	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-37 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issue on appeal.  In March 2010, the Board remanded the claim for additional development, which has been completed.

The issues of service connection for a left knee disability and for peripheral vascular disease, to include as secondary to service-connected hypertension, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

A chronic right leg condition was not affirmatively shown to have had onset during service; osteoarthritis of the right knee was not manifest to a compensable degree within one year of separation from service; and a right leg disability, first documented after service, is not shown to be related to an injury, disease, or event of service origin.


CONCLUSION OF LAW

A right leg condition, to include right knee osteoarthritis, was not incurred in or aggravated by service and service connection for arthritis of the right knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2007, a rating decision in March 2007, and a statement of the case in October 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded a VA examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that his right leg condition is related to his active service. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service medical records show that on December 1971 entrance examination, the Veteran stated that he suffered from occasional leg cramps.  In May 1979, he complained of right anterior leg pain.  A May 1979 clinical record noted that the vascular and neurological examination was within normal limits.  The provisional diagnosis was left sensory dysesthesia of the anterior lateral aspect of the leg.  The Veteran was placed on light duty for 90 days.  In August 1979, the Veteran reported pain in both knees, along with a history of symptoms that appeared to be chondromalacia, though the record does not state in which extremity the chondromalacia was present.  There are no further service medical records relating to complaints, diagnosis, or treatment for a right leg condition.  At a July 1979 ETS examination, the Veteran's feet and lower extremities examination was normal.  In the accompanying report of medical history, he denied cramps in the legs; bone, joint, or other deformity; lameness; a trick or locked knee; and foot trouble.  However, the physician noted occaional cramps which were no problem.

An October 1991 private treatment record shows that the Veteran complained of diffuse myalgias in his right leg and underwent a right thigh muscle biopsy.  The changes in the thick section of the muscle were considered to be nondiagnostic, and a clinical history was recommended for further evaluation.

VA treatment records beginning in December 2005 show the Veteran's complaints of knee pain when sitting or lying down.  The pain was less apparent when he was walking.  He had lateral knee pain, which occasionally traveled to the lower aspect.  In February 2006, the Veteran complained of bilateral knee pain, the right greater than the left.  X-ray examination revealed moderate to severe degenerative changes in the right knee.  In March 2006, the Veteran reported that his leg muscles were always stiff.  Physical examination revealed no edema.  In August 2006, the Veteran complained of swelling in the right knee. 

On January 2007 VA vascular examination, the Veteran denied swelling in the right leg, but stated that his legs were sore after walking or standing for more than five to ten minutes.  Physical examination did not reveal any varicose veins in the right leg.  The Veteran described swelling just behind the right knee, which the examiner determined was due to a keloid scar.  The examiner concluded that the Veteran's right leg problems were centered around his right knee pain due to degenerative arthritis. 

On VA examination in July 2010, the Veteran reported an infection or sore on the back of his right knee in service.  He stated that although he was treated for the condition at the time, he developed a recurrent painful scar that remained symptomatic throughout the years.  The examiner diagnosed a scar in the popliteal fossa and noted that the service medical records contained no evidence of treatment for a skin condition, nor did they document a scar or an infection or sore in the back of the right knee.  In fact, the medical evidence did not show treatment for an infection in the back of the right knee until 1993.  The examiner noted that VA treatment records in May 1993, showed that the Veteran was seen for complaints of right knee swelling and pain, at which time his knee was aspirated and cultured.  The following month he had a superficial abscess on the back of the right knee, which was incised and debrieded.  He was prescribed antibiotics and a follow-up note reported that the Veteran's infection was clearing.  

On examination, the Veteran complained of pain in the right knee.  The examiner noted right knee osteoarthritis, as shown by X-rays, with no history of an in-service injury.  The examiner attributed the Veteran's right knee pain to osteoarthritis.  The examiner diagnosed osteoarthritis of the right knee with loss of medial joint space. The examiner opined that the Veteran's December 1971 report of leg cramps did not constitute clear and unmistakable evidence that his right leg condition, to include osteoarthritis, preexisted service.  The examiner explained that complaints of leg cramps were noted on service induction and the remainder of the service medical records did not contain any additional findings.  Moreover, occasional leg cramps were usually caused by temporary electrolyte imbalances and preceded the Veteran's right knee arthritis by over 20 years.  The examiner also determined that findings of left anterior tibial parasthesias contained in the service medical records did not likely cause or aggravate the Veteran's right leg osteoarthritis, because that anterior tibial parasthesias was only noted in the left leg and as such did not affect the right leg.  The examiner further stated that the Veteran's current severe osteoarthritis of the right knee was not caused or aggravated by the right popliteal fossa scar.  The examiner concluded that a review of the Veteran's service medical records failed to disclose any injuries or medical problems during active duty that could have caused or aggravated the Veteran's significant right knee osteoarthritis.  

In an August 2010 addendum report, following a vascular consultation, a VA examiner diagnosed mild to moderate arterial disease due to superficial femoral and distal obstruction on the right and left lower extremities.  The examiner reviewed the laboratory findings, and opined that mild to moderate arterial disease in both of the lower extremities developed over time, and was not causally related to an infection in the posterior popliteal fossa, or remote in-service complaints of muscle cramps, or parasthesias.  

Initially the Board notes that on December 1971 entrance examination, the Veteran stated that he suffered from occasional leg cramps.  However, that reported history alone does not demonstrate a preexisting condition.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Moreover, the VA examiner in July 2010 opined that the Veteran's December 1971 report of leg cramps did not constitute evidence of a preexisting right leg condition, to include osteoarthritis.  The examiner explained that occasional leg cramps are usually caused by temporary electrolyte imbalances.  As a right leg disorder is not shown by clear and unmistakable evidence to have pre-existed service, the Board finds that the presumption of soundness has not been rebutted.  Therefore, the Veteran is presumed sound as to the right lower extremity when he entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Having established that the Veteran is entitled to a presumption of soundness with respect to the right lower extremity, the next step of the inquiry is to determine whether the Veteran developed a chronic disability of the right leg during active service.

The Board must assess the Veteran's competence and credibility to assert that his right leg condition, had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he had right leg cramps, numbness, pain, or problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  

To the extent that the Veteran reports continuity of right leg symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are inconsistent with the evidence of record.

The service medical records show that on December 1971 entrance examination, the Veteran stated that he suffered from occasional leg cramps.  In May 1979, he complained of right anterior leg pain.  In August 1979, the Veteran reported pain in both knees.  The clinician noted a history of symptoms that appeared to be chondromalacia, though the record does not state in which extremity the chondromalacia was present, nor was a diagnosis recorded.  On July 1979 ETS examination, the Veteran denied cramps, but the physician noted occasional cramps that were not a problem.  There are no further records relating to complaints, diagnosis, or treatment for a right leg condition.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic right leg condition and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, an October 1991 private treatment record shows that the Veteran complained of diffuse myalgias in his right leg.  A February 2006 X-ray examination revealed moderate to severe degenerative changes in the right knee, and August 2010 vascular testing showed arterial disease of the right lower extremity.  As the initial radiographic documentation of degenerative changes of the right knee is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the right knee on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Additionally, in view of the period without evidence of treatment for right leg complaints from 1979 to 1991, and the lack of clinical findings until 2006, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed statements made by the Veteran as to incurrence of a right leg condition during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  With regard to the Veteran's report of incurrence and treatment for an infection in the back of the knee, the service medical records do not document a skin condition or treatment for an infection or sore in the back of the right knee.  Additionally,  the VA examiner in July 2010 determined that the Veteran's report was unsubstantiated by the service treatment records.  In considering the statements of the Veteran as to an in-service right leg condition and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record, to include the service medical records and post-service medical evidence.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

As for service connection based on the initial right leg diagnoses after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2010).    

On the question of a medical nexus or causation opinion, the VA examiner in July 2010, following an examination of the Veteran and a review of the claims file, to include service and post-service medical evidence, diagnosed a right popliteal fossa scar, right knee pain to osteoarthritis, and arterial disease of the right lower extremity, and opined that those conditions were not caused or aggravated by service.  The examiner attributed the Veteran's right knee pain to osteoarthritis, and determined that condition was not causally related to leg cramps noted in service, or the post-service right popliteal scar.  Initially, the examiner noted that the Veteran's report of treatment for a an infection or sore in the back of the right knee in service was unsubstantiated by the service treatment records.  The examiner concluded that the condition was developed more than one year post-service discharge.  The examiner also explained that leg cramps are usually caused by temporary electrolyte imbalances, and the Veteran report of leg cramps preceded the Veteran's right knee arthritis by over 20 years.  The examiner also determined that the Veteran's right knee condition was not caused or aggravated by any left knee condition treated in service, to include anterior tibial parasthesias.  The examiner concluded that a review of the Veteran's service medical records failed to disclose any injuries or medical problems noted during active duty that could have caused or aggravated the Veteran's right knee osteoarthritis.

Finally, in an August 2010 addendum report, following a vascular consultation, a VA examiner diagnosed mild to moderate arterial disease due to superficial femoral and distal obstruction on the right and left extremities and opined that the condition was not causally related to service as it developed over time.  The VA opinion was based on the examiner's examination of the Veteran and a thorough and detailed review of the medical evidence of record.  The Board notes that the VA examiners noted the Veteran's medical history which was positive for complaints of leg cramps in service, and discussed the Veteran's report of onset of symptoms.  A rationale was provided for the opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board finds that the medical opinions of the VA examiners are competent due to the education and training of those examiners.  That competent medical evidence is uncontroverted by any contrary medical opinion and opposes, rather than supports, the claim.  

In balancing the lay opinion of the Veteran against the medical opinion of the VA examiners, the Board finds that the lay opinion is less probative.  Specifically, the Veteran's lay opinion has less weight to prove an association or link between a current right leg condition, to include osteoarthritis, first diagnosed after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have.  The Board finds that the opinions of the VA examiners, who have the specialized education and training, are more probative and persuasive.  Therefore, the Board finds that the opinion of the VA examiners outweighs the lay opinion of the Veteran.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a right leg condition, to include osteoarthritis, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


